ATTORNEY GRIEVANCE COMMISSION                          •      IN THE
 OF MARYLAND                                            •      COURT OF APPEALS
                                                        •      OF MARYLAND
         Petitioner
                                                       •       Misc. Docket AG
 V.
                                                       •       No. 51
 ERIC JOHN PARHAM
                                                       •       September Term, 2016
                  Respondent

                      ***********************************************

                                              ORDER

        This matter having come before the Court upon the filing of a Petition for Disciplinary or

Remedial Action, with attached certified copy of an Order issued October 18, 2005 by the North

Carolina State Bar (Attachment A), wherein the North Carolina State Bar ordered the immediate

disbarment of Eric John Parham; and it appearing that said Eric John Parham is admitted to the

Bar of this Court;

        NOW, THEREFORE, it is this 27th            day of        October          ,20l6,

        ORDERED, by the Court of Appeals of Maryland, in accordance with Maryland Rule 1 9 -

737(d), that Eric John Parham, Respondent, is hereby suspended, effective immediately, from the

practice of law in the State of Maryland, pending further order of this Court; and it is further

       ORDERED, that the Clerk of this Court shall strike the name of Eric John Parham. from

the register of attorneys in this Court and shall issue notice of the suspension in accordance with

Rule 19-761(b).



                                                             /s/ Mary Ellen Barbera
                                                      Chief Judge